Citation Nr: 9905482
Decision Date: 02/26/99	Archive Date: 06/24/99

DOCKET NO. 97-14 295            DATE FEB 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Paul, Minnesota

THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for residuals of a right femoral neck fracture as a result of
treatment by VA in April 1994.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1952 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota,

In August 1998, the veteran testified before the undersigned Board
member at a Travel Board hearing.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The medical evidence of record reflects that the veteran
sustained a fracture of the right femoral neck as a result of an
adverse reaction to a steroid shot to the low back administered by
VA in April 1994.

CONCLUSION OF LAW

Compensation under the provisions of 3 8 U. S.C.A. II 51 for
residuals of a fracture of the right femoral neck is warranted. 38
U.S.C.A. 1151, 5107 (West 1991); 38 C.F.R. 3.358, 3.800 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Applicable Laws and Regulations

The Board notes at the outset that in November 1991, the United
States Court of Veterans Appeals (Court) invalidated 38 C.F.R.
3.358(c)(3) (1991), part of the regulation applicable to cases
involving claims under 38 U.S.C.A. 1151. Gardner

v. Derwinski, 1 Vet. App. 584 (1991). The Court's decision was
affirmed by the United States Court of Appeals for the Federal
Circuit (Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 1993)) and then
by the United States Supreme Court (Brown v. Gardner, 115 S.Ct. 552
(1994)).

Thereafter the Secretary of the VA sought an opinion from the
Attorney General of the United States as to the full extent to
which benefits were authorized under the decision of the United
States Supreme Court. On March 16, 1995, amended regulations were
published deleting the fault or accident requirement of 38 C.F.R.
3.358, in order to conform the regulation to the decision of the
United States Supreme Court.

When any veteran suffers an injury or aggravation of an injury as
the result of VA hospitalization, medical or surgical treatment,
examination, or the pursuit of a course of vocational
rehabilitation, and such injury or aggravation results in
additional disability to the veteran, disability compensation shall
be awarded in the same manner as if such disability or aggravation
were service connected. 38 U.S.C.A. 1151 (West 1991); 38 C.F.R.
3.358 (1998).

In determining that additional disability exists, the beneficiary's
physical condition immediately prior to the disease or injury on
which the claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury.
Compensation will not be payable for the continuance or natural
progress of disease or injuries for which the hospitalization or
treatment was authorized. 38 C.F.R. 3.358(b).

In determining whether any additional disability resulted from VA
hospitalization or treatment, the following considerations will
govern:

(1) It is necessary to show that additional disability is actually
the result of such disease or injury, or aggravation of an existing
disease or injury suffered as the result of hospitalization or
medical treatment and not merely coincidental therewith. The mere
fact of aggravation alone will not suffice to make the disability

compensable in the absence of proof that it resulted from disease
or injury or an aggravation of an existing disease or injury
suffered as the result of hospitalization, medical or surgical
treatment, or examination. 38 C.F.R. 3.358(c)(1) and (2).

(2) Compensation is not payable for the necessary consequences of
medical or surgical treatment or examination properly administered
with the express or implied consent of the veteran. "Necessary
consequences" are those which are certain to result from, or were
intended to result from, the examination or medical or surgical
treatment administered. 38 C.F.R. 3.358(c)(3).

Where disease, injury, or the aggravation of an existing disease or
injury occurs as the result of VA medical or surgical treatment,
hospitalization, or examination, and not as a result of the
veteran's own willful misconduct, disability compensation will be
awarded for such disease, injury, or aggravation as if such
condition were service connected. 38 C.F.R. 3.800 (1998).

While the appellant is not required to show fault or negligence in
medical treatment., Brown v. Gardner, 115 S.Ct. 552 (1994), the
appellant still has the burden of submitting cognizable evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is plausible or capable of substantiation. That is,
she must submit competent evidence of additional disability or
death which came as the result of VA treatment. 38 U.S.C.A.
5107(a). A well-grounded claim is "a plausible claim, one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive but only possible to satisfy the initial
burden of [3 8 U.S.C.A. 5107]." Murphy v. Derwinski, I Vet. App.
78, 81 (1990). Where the determinative issue involves a question of
medical diagnosis, competent medical evidence to the effect that
the claim is "plausible" or "possible" is required. Grottveit v.
Brown, 5 Vet. App. 91, 93 (1993). A claimant cannot meet this
burden simply by presenting lay testimony, because lay persons are
not competent to offer medical opinions. Espiritu v. Derwinski, 2
Vet. App. 492 (1992).

In considering the veteran's claim for compensation benefits under
38 U.S.C.A. 1151 for residuals of a right femoral neck fracture,
the Board is constrained to

conclude, in light of the reasoning advanced herein below, that the
veteran's related claim for pertinent 38 U.S.C.A. 1151 benefits is
granted for the reasons set forth below. In this case, the veteran
is currently claiming entitlement to benefits under the theory that
she fell and fractured her right femoral neck as a result of
dizziness caused by an adverse reaction to a steroid injection to
her low back administered by the VA Medical Center in Minneapolis,
Minnesota, on April 21, 1994.

II. Factual Background

Private and VA medical records, dating from 1994 to 1996, reflect
that on April 21, 1994, the veteran received an epidural injection
to her low back at the VA Medical Center in Minneapolis, Minnesota
(MVAMC). A MVAMC Postanesthetic Discharge Note reflects that as a
result of the injection, the veteran developed epidural anesthesia
at the T4 level, became hypotensive, experienced numbness into the
region of her breast and had blood pressure changes (blood pressure
was 80/60). The veteran was given intravenous therapy and it was
noted that she was to be kept until the numbness subsided. A MVAMC
Postanesthetic Visit report, dated on April 22, 1994 at 9:00 a.m.,
reflects that the veteran was contacted at home and in the
"remarks" section it was noted that she still felt woozy with
pressure on the back of her skull. It was noted that she would be
followed up.

X-rays of the right hip in the anterior-posterior and lateral
views, performed by VA, in April 1994, revealed a fracture through
the femoral neck with minimal displacement. In April 1994, the
veteran underwent a right open reduction, internal fixation of her
right femoral neck fracture with three cannulated screws. In June
1995, the screws were removed because they caused the veteran pain
when she walked and stood. Subsequent VA reports, dated in November
and December 1995, reflect that the veteran continued to complain
of right leg and hip pain which interfered with her ability to
ambulate, and that she used a cane.

During a December 1996 VA examination, the examiner indicated that
he did not examine the veteran, but that he had reviewed the entire
claims file. It was the

opinion of the VA examiner that "it was likely as not" that the
veteran's fall and resulting fracture of the right hip were not due
to the steroid shot performed by VA. The examiner further commented
that the veteran had many chronic disabilities prior to the
evaluation, such as osteoporosis. The examiner further indicated
that the medical records reflect that the spinal shot administered
by VA was performed with appropriate ethical standards and he found
it hard to believe that the veteran would have been sent home
hypotensive. Finally, the examiner found the description of
numbness up into the level of the breast by the veteran difficult
to correlate with known experience, as one might anticipate
numbness from down into the area of the leg, but not into a higher
level. The examiner felt that some psychogenic factors might have
been the cause of the numbness into the area of the breast. In
short, it was the conclusion of the VA examiner in December 1996
that a relationship between the steroid injection in the epidural
space and the subsequent fall could not be established.

In August 1998, the veteran testified before a traveling section of
the Board at the RO in St. Paul, Minnesota, that she sustained a
right femoral neck fracture as a result of a fall in the bathroom
which was caused by dizziness attributable to a steroid shot to her
low back administered by the VA Medical Center in Minneapolis,
Minnesota on April 21, 1994. The veteran related that for hours
after she received the steroid shot, she felt numb for hours from
her neck down and that she had to be put in a wheelchair.

VA progress notes, dated in 1998, reflect that the veteran
continued to complain of' right leg and hip pain, and that she was
in a wheelchair as a result of neuropathy of' the legs. It was
noted that the veteran was status-post fracture to the right hip
and steroid injection of the back, which had left her unable to
move for seven hours. The veteran was diagnosed as having
osteoporosis of the right hip and lumbar spine, status-post right
thrombotic microangiopathy, status-post multiple other fractures
and chronic pain.

A January 1999 medical report submitted by Craig N. Bash, M.D.,
Neuroradiologist, Board certified radiologist, reflects that he had
reviewed the

veteran's entire claims file, to include the December 1996 VA
examination report, prior to rendering an opinion. After a review
of the claims file, it was the opinion of Dr. Bash that it was
likely that the adverse reaction to the steroid injection resulted
in epidural anesthesia to the T4 level and that complications
associated with post-anesthesia were the primary cause of her fall
and fracture on April 22, 1994. In support of his conclusion, Dr.
Bash stated that the medical records reflect that the veteran
experienced numbness at the T4 level, and that such numbness could
have lasted for days and/or weeks depending on the amount and type
of substance injected into the epidural space. It was the opinion
of Dr. Bash that the veteran's fall was not likely to be temporally
related to her osteopenia, but to the adverse reaction caused by
the steroid injection into her lower back.

III. Analysis

In determining that additional disability exists, the Board notes
that after the VA administered a steroid injection to the veteran's
low back on April 21, 1994, she developed epidural anesthetic at
the T4 level, became hypotensive, experienced numbness, received
intravenous therapy and was instructed not to be released until her
numbness subsided. In addition, a MVAMC Postanesthetic visit
report, dated on April 22, 1994 at 9:00 a.m., reflects that the
veteran was contacted at her home the day after she received the
steroid shot, and it was reported that she still felt woozy with
pressure on the back of her skull.

While the Board has taken note of the December 1996 VA medical
opinion, wherein it was indicated that the veteran's fall and
resulting fracture to the right femoral neck were not secondary to
the steroid injection administered by VA, the Board also recognizes
the January 1999 medical opinion of Craig N. Bash, M.D., a
neuroradiologist and Board Certified radiologist, who reviewed the
entire claims file, to include the December 1996 VA examination
report. In doing so, the Board finds that the opinion rendered by
Craig N. Bash, M.D. to be definitive and conclusive with respect to
the relationship between the steroid shot and the resulting fall
and fracture of the right femoral neck. In this regard, the Board
notes that Dr.

Bash firmly concluded that the spinal shot and its post-anesthesia
complications were the cause of the veteran's subsequent fall and
fracture of the right primary femoral neck. With consideration of
the testimony provided by the veteran at the personal hearing in
August 1998, the Board finds the evidence to be in equipoise
regarding the question now on appeal. Resolving the benefit of the
doubt in the veteran's favor, the Board finds that compensation
under the provisions of 38 U.S.C.A. 1151 for residuals of a
fracture of the right femoral neck, as the result of a steroid shot
to the low back administered by VA in April 1994, is warranted. 38
U.S.C.A. 1151, 5107 (West 1991); 38 C.F.R. 3.358, 3.900 (1998).

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A.
1151 for residuals of a fracture of the right femoral neck, as the
result of a steroid shot to the low back administered by VA in
April 1994, is granted.

WAYNE M.BRAEUER

Member, Board of Veterans' Appeals

